 


109 HR 6393 IH: Emergency Child Care Lending for the Gulf Coast Act of 2006
U.S. House of Representatives
2006-12-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 6393 
IN THE HOUSE OF REPRESENTATIVES 
 
December 6, 2006 
Mr. Jefferson introduced the following bill; which was referred to the Committee on Small Business 
 
A BILL 
To establish a temporary program under which emergency loans are made to small businesses that are nonprofit child care businesses. 
 
 
1.Short titleThis Act may be cited as the Emergency Child Care Lending for the Gulf Coast Act of 2006. 
2.FindingsCongress finds the following: 
(1)The Census reported pre-Katrina that there were— 
(A)25,000 two-parent families in New Orleans with children under 18; 
(B)26,000 female householders with children under 18, and no husband present; and 
(C)more than 18,000 householders who were more than 65 years old and living alone.  
(2)Studies have stated that reopening child care facilities was crucial for helping parents get back to work and businesses to recover. 
(3)Studies have shown that without available and affordable child care economic recovery will be greatly impeded and lead to a reduction in worker productivity.  
(4)In New Orleans before the Hurricanes Katrina and Rita, the city had 1,912 day-care slots at 266 licensed centers, but now 80 percent of those centers and 75 percent of those slots are gone.  
(5)The National Association of Child Care Resource and Referral Agencies, reported in a study published by the Mississippi State University Early Childhood Institute that between 62 percent to 94 percent of the licensed child care slots in the three coastal counties hardest hit by Hurricanes Katrina and Rita in Mississippi were lost.  
(6)In Jackson County, Mississippi, initial assessment found that one-fourth of the county’s licensed centers were damaged beyond repair, representing 11 percent of the county’s licensed child care capacity and another 39 percent of centers needed repairs.  
(7)Studies have stated the most effective way to rebuild the child care infrastructure is to— 
(A)help child care programs in the disaster area reopen as rapidly as was safe by giving priority to licensed early childhood facilities; and 
(B)recruit, train, and retain child-care professionals. 
3.Emergency child care lending pilot program 
(a)Loans authorizedNotwithstanding section 502(1) of the Small Business Investment Act of 1958, the proceeds of any loan described in section 502 of such Act may be used by the certified development company to provide loans to small, nonprofit child care businesses, provided that— 
(1)the loan will be used for a sound business purpose that has been approved by the Administrator of the Small Business Administration (hereafter in this section referred to as the Administrator); 
(2)each such business meets the eligibility requirements applicable to for-profit businesses receiving a similar loan, except for status as a for-profit business; 
(3)1 or more individuals have personally guaranteed the loan; 
(4)the small, non-profit child care business has clear and singular title to the collateral for the loan; 
(5)the small, non-profit child care business has supplied sufficient information supporting the ability to obtain future cash flow from its operations to meet its obligations on the loan and its normal and reasonable operating expenses; and 
(6)have a track record of providing child care services in the presidentially declared disaster areas in the Gulf Coast region. 
(b)Limitation on volumeNot more than 3 percent of the total number of loans guaranteed in fiscal year 2007, and 2008 under title V of the Small Business Investment Act of 1958 may be awarded under the program described in this section. 
(c)Small, non-profit child care businessFor purposes of this section, the term small, non-profit child care business means an organization that— 
(1)is described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code; 
(2)is primarily engaged in providing child care for infants, toddlers, pre-school, or pre-kindergarten children (or any combination thereof), may provide care for older children when they are not in school, and may offer pre-kindergarten educational programs; 
(3)including its affiliates, has tangible net worth that does not exceed $7,000,000, and has average net income (excluding any carryover losses) for the preceding 2 completed fiscal years that does not exceed $2,500,000; and 
(4)is licensed as a child care provider by the District of Columbia, the insular area, or the State, in which it is located. 
(d)TerminationNo loan shall be made under this section after December 30, 2007. 
(e)Reports 
(1)Small business administrationNot later than 3 months after the date of the enactment of this Act, and every 3 months thereafter until September 30, 2008, the Administrator shall submit a report to the Committee on Small Business and Entrepreneurship of the Senate and the Committee on Small Business of the House of Representatives regarding the implementation of the loan program described in this section. Each such report shall include— 
(A)the date on which the loan program is implemented; 
(B)the date on which the rules are issued pursuant to subsection (f); 
(C)the number and dollar amount of loans under the program; applied for, approved, and disbursed during the previous 3 months; and 
(D)number of loans made to minority-owned firms and to woman-owned firms. 
(2)General accounting officeNot later than March 31, 2008, the Comptroller General of the United States shall submit a report to the Committee on Small Business and Entrepreneurship of the Senate and the Committee on Small Business of the House of Representatives regarding the assistance provided under the loan program established by this section. Such report shall include information regarding the first 2 years of the loan program, including— 
(A)an evaluation of the timeliness of the implementation of the loan program; 
(B)a description of the effectiveness and ease with which certified development companies, lenders, and small businesses have participated in the loan program; 
(C)a description and assessment of how the loan program was marketed; 
(D)by location in total, the number of small, nonprofit child care businesses that— 
(i)applied for loans under the program (stated separately for new and expanding child care providers); and 
(ii)received loan disbursements under the program (stated separately for new and expanding child care providers); 
(E)the total amount loaned to such businesses under the program; 
(F)the total number of loans made to such businesses under the program; 
(G)the average loan amount and term of loans made under the program; 
(H)the currency rate, delinquencies, defaults, and losses of the loans made under the program; 
(I)the number and percent of children served through the program who receive subsidized assistance; and 
(J)the number and percent of children served through the program who are minority or low-income. 
(3)Access to information 
(A)CollectionThe Administrator shall collect and maintain such information as may be necessary to carry out paragraph (2) from certified development centers and child care providers, and such centers and providers shall comply with a request for information from the Administrator for that purpose. 
(B)Provision of information to gaoThe Administrator shall provide information collected under subparagraph (A) to the Comptroller General of the United States for purposes of the report required by paragraph (2). 
(f)Rulemaking authorityNot later than 60 days after the date of the enactment of this Act, the Administrator shall issue final rules to carry out the loan program authorized by this section. 
 
